Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 1 of 48 PageID: 364




                 EXHIBIT 7
           to Declaration of Lauren
             Dienes-Middlen, Esq.
                   (Part 1)
Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 2 of 48 PageID: 365




                                                                          1
      (1)25&(0(175(3257
       2UODQGR)ORULGD±
        :5(67/(0$1,$
              (YHQWV

                  
                  
WrestleMania Axxess…
Located at the Orange County Convention Center – Orlando, FL
 Fan/Talent interactive events
 Talent signings
 WWE “Superstore”
                                                                   Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 3 of 48 PageID: 366




                                                               2
                       Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 4 of 48 PageID: 367




                                                                                                 3
WrestleMania Axxess…
                       Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 5 of 48 PageID: 368




                                                                                                 4
WrestleMania Axxess…
3ROLFHDQG6HFXULW\SUHVHQFHZDV
H[WUHPHO\VWURQJWKURXJKRXWWKH
  :UHVWOH0DQLDZHHNRIHYHQWV
  HLWKHUGULYLQJFRXQWHUIHLWHUV
   DZD\RUIRUFLQJWKHPWRJR
       GHHSHULQWRKLGLQJ«
                 
                                        Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 6 of 48 PageID: 369




                                    5
                                                   Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 7 of 48 PageID: 370




                                                                                                                             6
Police presence surrounding WrestleMania Axxess…
                                                   Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 8 of 48 PageID: 371




                                                                                                                             7
Police presence surrounding WrestleMania Axxess…
                                                   Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 9 of 48 PageID: 372




                                                                                                                             8
Police presence surrounding WrestleMania Axxess…
                                                   Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 10 of 48 PageID: 373




                                                                                                                              9
Police presence surrounding WrestleMania Axxess…
WWE Hall of Fame Event…
Located at the Amway Center – Orlando, FL
 Live ceremony event similar to the Oscars - honoring those who have
  achieved success in the sports entertainment industry
                                                                             Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 11 of 48 PageID: 374




                                                                        10
                          Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 12 of 48 PageID: 375




                                                                                                     11
WWE Hall of Fame Event…
Police presence surrounding WWE Hall of Fame Event…
                                                                Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 13 of 48 PageID: 376




  PDQ\FORVHGURDGVWRGLUHFWWUDIILFWRGLUHFWHGSDWKV 12
                                                      Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 14 of 48 PageID: 377




                                                                                                                                 13
Police presence surrounding WWE Hall of Fame Event…
                                                      Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 15 of 48 PageID: 378




                                                                                                                                 14
Police presence surrounding WWE Hall of Fame Event…
                                                      Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 16 of 48 PageID: 379




                                                                                                                                 15
Police presence surrounding WWE Hall of Fame Event…
                                                      Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 17 of 48 PageID: 380




                                                                                                                                 16
Police presence surrounding WWE Hall of Fame Event…
                                                      Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 18 of 48 PageID: 381




                                                                                                                                 17
Police presence surrounding WWE Hall of Fame Event…
Even with all of the police and security,
   we were able to find counterfeit
 WWE merchandise being sold during
     the hours leading up to the
      WWE Hall of Fame event…
                                                 Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 19 of 48 PageID: 382




                                            18
Location of Sale of
Counterfeit Merchandise Sold at WWE Hall of Fame Event…
                                                        Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 20 of 48 PageID: 383




                                                   19
Location of Sale of
Counterfeit Merchandise Sold at WWE Hall of Fame Event…




3DWKXQGHU
KLJKZD\OHG
GLUHFWO\WR
$PZD\&HQWHU
                                                         Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 21 of 48 PageID: 384




                                                    20
                                                          Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 22 of 48 PageID: 385


Counterfeit Merchandise Sold at WWE Hall of Fame Event…




                                                                                                                                     21
                                                          Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 23 of 48 PageID: 386


Counterfeit Merchandise Sold at WWE Hall of Fame Event…




                                                                                                                                     22
Counterfeit Merchandise Seller at WWE Hall of Fame Event…




      :DVIRXQGVHOOLQJFRXQWHUIHLW::(KDWV
      $WWKHWLPHRIVHL]XUHVKHKDGUHPDLQLQJ,QKHUSRVVHVVLRQ
                                                                               Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 24 of 48 PageID: 387




      6KHZDVVHUYHGDQGWKHKDWVZHUHVHL]HGZLWKRXWLQFLGHQW

                                                                          23
Counterfeit Merchandise Sold at WWE Hall of Fame Event…
                                                         Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 25 of 48 PageID: 388




          RXWVLGH               LQVLGH
                                                    24
Counterfeit Merchandise Seller at WWE Hall of Fame Event…




      :DVIRXQGVHOOLQJFRXQWHUIHLW::(KDWV
      $WWKHWLPHRIVHL]XUHVKHKDGUHPDLQLQJ,QKHUSRVVHVVLRQ
                                                                               Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 26 of 48 PageID: 389




      6KHZDVVHUYHGDQGWKHKDWVZHUHVHL]HGZLWKRXWLQFLGHQW
                                                                          25
Counterfeit Merchandise Sold at WWE Hall of Fame Event…
                                                         Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 27 of 48 PageID: 390




          RXWVLGH               LQVLGH
                                                    26
                  Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 28 of 48 PageID: 391




                                                                                             27
WRESTLEMANIA 33
WRESTLEMANIA 33 – Main Event
(located at the Camping World Stadium – Orlando, FL)
  Pinnacle annual live event for WWE
  75,245 people in attendance
  Fans came from all 50 states and more than 20 countries
                                                                  Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 29 of 48 PageID: 392




                                                             28
                                               Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 30 of 48 PageID: 393




                                                                                                                          29
Police presence surrounding WrestleMania 33…
                                               Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 31 of 48 PageID: 394




                                                                                                                          30
Police presence surrounding WrestleMania 33…
                                               Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 32 of 48 PageID: 395




                                                                                                                          31
Police presence surrounding WrestleMania 33…
                                               Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 33 of 48 PageID: 396




                                                                                                                          32
Police presence surrounding WrestleMania 33…
                                               Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 34 of 48 PageID: 397




                                                                                                                          33
Police presence surrounding WrestleMania 33…
                                               Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 35 of 48 PageID: 398




                                                                                                                          34
Police presence surrounding WrestleMania 33…
                                               Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 36 of 48 PageID: 399




                                                                                                                          35
Police presence surrounding WrestleMania 33…
                                               Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 37 of 48 PageID: 400




                                                                                                                          36
Police presence surrounding WrestleMania 33…
Even with all of the police and security,
   we were able to find counterfeit
 WWE merchandise being sold during
     the hours leading up to the
      WrestleMania 33 Event…
                                                 Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 38 of 48 PageID: 401




                                            37
Counterfeit Merchandise Seller at WrestleMania 33…
                   Same woman selling hats again!
                                                                               Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 39 of 48 PageID: 402




  :DVIRXQGVHOOLQJFRXQWHUIHLW::(KDWVRQDVWUHHWOHDGLQJWRWKHHYHQW
  $WWKHWLPHRIVHL]XUHVKHKDGKDWVUHPDLQLQJ,QKHUSRVVHVVLRQ
  6KHZDVVHUYHGDQGWKHKDWVZHUHVHL]HGZLWKRXWLQFLGHQW          38
                               Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 40 of 48 PageID: 403




                                                                                                          39
Counterfeit Hats being sold:
                                   Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 41 of 48 PageID: 404




                                                                                                              40
Counterfeit Seller being served:
                                                    Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 42 of 48 PageID: 405




                                                                                                                                            41
Counterfeit Merchandise Sold at WrestleMania 33 …




                                                                                                                               LQVLGH
                                                                                                                               RXWVLGH
Counterfeit Merchandise Seller at WrestleMania 33…
                     Same woman selling hats again!




:DVIRXQGVHOOLQJFRXQWHUIHLW::(KDWVLQDQHDUE\SDUNLQJORWZKHUH
                                                                                   Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 43 of 48 PageID: 406




KHUFDUZDVSDUNHG6KHDJUHHGWRRSHQKHUFDUWUXQN$WWKHWLPHRIVHL]XUH
VKHKDGFRXQWHUIHLW::(KDWVUHPDLQLQJLQKHUSRVVHVVLRQ6KHZDV
VHUYHGDQGWKHKDWVZHUHVHL]HGZLWKRXWLQFLGHQW                      42
Counterfeit Hats in her trunk:
                                                                     Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 44 of 48 PageID: 407




 &DUWUXQNFRQWDLQHGKDWVIURPVHYHUDOEUDQGVLQFOXGLQJ::(
                                                                43
                                   Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 45 of 48 PageID: 408




                                                                                                              44
Counterfeit WWE Hats being sold:
                                          Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 46 of 48 PageID: 409




                                                                                                                     45
The counterfeit merchandise was seized:
Counterfeit Merchandise Sold at WrestleMania 33 …
                                                         Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 47 of 48 PageID: 410




             6HL]HG::(NQLWKDWV
                                                    46
Counterfeit Merchandise Sold at WrestleMania 33…
                                                                 Case 2:19-cv-09039 Document 4-5 Filed 03/28/19 Page 48 of 48 PageID: 411




       RXWVLGH                               LQVLGH

                    6HL]HGRIWKHVHKDWV               47
